Case:12-13815-TBM Doc#:671 Filed:07/16/20                 Entered:07/16/20 09:20:26 Page1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

  In re:                                           )
                                                   )                      Case No. 12-13815-TBM
  UNITED WESTERN BANCORP, INC.,                    )
                                                   )
  Debtor.                                          )                                      Chapter 7
                                                   )
                  ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

         Pursuant to Bankruptcy Rule 9010(b), the undersigned hereby enters his appearance on
 behalf of the City and County of Denver, a creditor and party-in-interest herein, and requests that
 copies of all notices, pleadings, motions, and other documents filed or served in this case be served
 upon the following:

                         Robert A. McDermott, Asst. City Attorney
                         Denver City Attorney’s Office
                         201 West Colfax Avenue, Dept. 1207
                         Denver, CO 80202-5332
                         Direct dial: (720) 913-3259
                         E-mail: Bankruptcy01@denvergov.org


           DATED this 16th day of July, 2020.

                                                Respectfully submitted,


                                       By:      /s/Robert McDermott
                                                Robert McDermott, Co. Bar No. 32406
                                                Denver City Attorney’s Office
                                                201 West Colfax Avenue, Dept. 1207
                                                Denver, Colorado 80202
                                                Direct Dial: (720) 913-3259
                                                E-mail: Bankruptcy01@denvergov.org
Case:12-13815-TBM Doc#:671 Filed:07/16/20                 Entered:07/16/20 09:20:26 Page2 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 16th day of July, 2020, a true and correct copy of the above and
 foregoing ENTRY OF APPEARANCE AND REQUEST FOR NOTICE was electronically
 served upon all interested parties who have consented to electronic service and directly emailed to
 the following parties:

  Simon E. Rodriguez, Esq.
  P.O. Box 36324                                    Bankruptcy
                                                                                Via CM/ECF
  Denver, CO 80236                                  Trustee
  T: 303-969-9100
  Caroline C. Fuller, Esq.
  1801 California St., Ste. 2600
  Denver, CO 80202                                                              Via CM/ECF
  T: 303-830-2400
  Email: cfuller@fwlaw.com                          Counsel for
  Mark E. Haynes, Esq.                              Bankruptcy
  717 17th St., Ste. 2800                           Trustee
  Denver, CO 80202                                                              Via CM/ECF
  T: 303-623-2700
  Email: mhaynes@irelandstapleton.com
  U.S. Trustee
  Byron G. Rogers Federal Building
  1961 Stout St., Ste. 12-200                       U.S. Trustee                Via CM/ECF
  Denver, CO 80294
  T: 303-312-7230
  Jarrod Martin, Esq.
  999 18th St., Ste. 1551
  Denver, CO 80202                                                              Via CM/ECF
  T: 303-312-7236
  Email: Jarrod.Martin@usdoj.gov
  Alan K. Motes, Esq.
  Byron G. Rogers Federal Building
  1961 Stout St., Ste. 12-200                       Counsel for U.S.
                                                    Trustee              Via CM/ECF
  Denver, CO 80294
  T: 303-312-7999
  Email: Alan.Motes@usdoj.gov
  Leo M. Weiss, Esq.
  Byron G. Rogers Federal Building
  1961 Stout St., Ste. 12-200                                            Via CM/ECF
  Denver, CO 80294
  T: 303-312-7230



                                                   2
Case:12-13815-TBM Doc#:671 Filed:07/16/20       Entered:07/16/20 09:20:26 Page3 of 3




 Regina Ries, Esq.
 1660 Lincoln St., Ste. 2200
 Denver, CO 80264                                           Via CM/ECF
 T: (303) 296-1999
 Email: GRies@sendwass.com
 Harvey Sender, Esq.
 600 17th St., Ste. 2800S                 Attorneys for
 Denver, CO 80202                         Debtor            Via CM/ECF
 T: 303-454-0540
 Email: harveysender1@sendertrustee.com
 David Warner, Esq.
 2580 W. Main St., Ste. 200
 Littleton, CO 80120                                        Via CM/ECF
 T: 303-296-1999
 Email: dwarner@wgwc-law.com


                                          By: /s/Robert McDermott
                                              Robert McDermott, Co. Bar No. 32406




                                          3
